DETAILED ACTION
	This action is in response to Applicant’s submission dated May 17, 2021; in which Applicant elected the invention of Group I without traverse and provided a species for search purposes only and cancelled claims 25-35.


Information Disclosure Statement
	The references contained in the IDS dated May 17, 2021 are made of record.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of Jones, Jr., et al., United States Patent No. 9,938,280.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. 9,938,280.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant y, R1, R2, R3, and their corresponding positions in the reference.  The main difference between the claim sets is that the instant claims are directed towards a solid pharmaceutical composition comprising a compound of Formula (V) instead of an oral dosage form comprising a compound of Formula (V) of the reference’s claims.  The specification; however, makes clear that the invention of the reference includes a solid pharmaceutical composition and vice versa.


Closest Prior Art
	The closest prior art is Buchholz, et al., U.S. Patent No. 6,514,973, which teaches compositions for the treatment and prevention of neurological and pathopsychological diseases, 
    PNG
    media_image1.png
    278
    344
    media_image1.png
    Greyscale
.  The difference between this cited compound of the reference and the instantly claimed solid pharmaceutical compositions is that the latter require negatively charged halogens as part of the solid pharmaceutical composition which is lacking in the teaching of the reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932